10
11
12
13
14
15
16
17
18
19

20

21

22
23
24
25
26
27

28

Case 8:19-cr-00183-JAK Document1 Filed 10/30/19 Pagelof5 Page ID#:1

 

'
]

gsq

 

BE Hd OF 1906102

UNITED STATES DISTRICT COURT oe

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR no. SAC a 1 9 1 8 3 JA

Plaintiff, INFORMATION
Vv. [21 U.S.C. §§ 331(c), 333(a) (1),
. 351 (a) (2) (A): Receipt of an
CONNIE HOLYON YOO, Adulterated Medical Device in
dba “Be Dazzled,” Interstate Commerce and Proffered
Delivery Thereof for Pay; 21
Defendant. U.S.C. §§ 331(k), 333(a) (1),

352(f£) (1): Misbranding of a
Medical Device While Held for Sale
After Shipment in Interstate
Commerce ]

[CLASS A MISDEMEANOR]

 

 

 

 

The United States Attorney charges:
INTRODUCTORY ALLEGATIONS

At times relevant to this Information:

1. The Food and Drug Administration (“FDA”) was the agency of
the United States responsible for enforcing the provisions of the
Food, Drug and Cosmetic Act (“FD&C Act”). Among the purposes of the
FD&C Act was to ensure that medical devices sold for administration
to humans, or for other use by or on humans, provided reasonable
assurances of safety and effectiveness, and bore labeling containing

AMB: JOJ

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00183-JAK Document1 Filed 10/30/19 Page 2of5 Page ID #:2

only true and accurate information.

2. Under 21 U.S.C. § 360} (n) (1), all contact lenses were
devices subject to regulation under the FD&C Act.

3. Under 21 U.S.C. § 331(k), it was unlawful to do any act
with respect to a device, while the device was held for sale after
shipment in interstate commerce, which resulted in the device being
misbranded.

4, Under 21 U.S.C. § 321(b), “interstate commerce” was defined
as commerce between any State in the United States and any place
outside thereof.

5. Under 21 U.S.C. § 379a, the connection with “interstate
commerce” required for jurisdiction was presumed to exist in any
action to enforce the requirements of the FD&C Act.

6. Under 21 U.S.C. § 351(a) (2) (A), a device was adulterated if
it had been prepared, packed, or held under insanitary conditions
whereby it may have been contaminated with filth, or whereby it may
have been rendered injurious to human health.

7. Under 21 U.S.C. § 352(f), a:‘device was misbranded if it was
not labeled with adequate directions for use.

8. Under 21 C.F.R. § 801.109, adequate directions for use
could not be prepared for a device which, because of any potentiality
for harmful effect, or the method of its use, or the collateral
measures necessary to its use, was not safe except under the
supervision of a practitioner licensed by law to direct the use of
such device. Accordingly, such a device could only be sold to or on
the prescription of a practitioner licensed to order use of the

device.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00183-JAK Document1 Filed 10/30/19 Page 3of5 Page ID #:3

9. Because of their potentiality for harmful effect, adequate
directions for use for contact lenses could not be prepared, and
contact lenses could only be sold to or on the prescription of a
practitioner licensed by law to direct their use. Contact lenses
that fit the eye poorly could cause eye damage, including scratches
on the cornea, corneal infection, conjunctivitis, decreased vision,
and blindness.

10. Under California law, a California resident retailer could
only sell and/or dispense contact lenses if the retailer was a
licensed physician or surgeon, licensed optometrist, registered
dispensing optician, or a pharmacist. See Cal. Bus. & Prof. Code
§§ 2543 and 424(f).

11. These Introductory Allegations are incorporated into each

count of this Information.

 

 
10

11

12

13

14

15

16

17

18.

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00183-JAK Document1 Filed 10/30/19 Page4of5 Page ID#:4

COUNT ONE
[21 U.S.C. §§ 331(c), 333(a) (1), 351 (a) (2) (A) ]

Between on or about September 28, 2017, and on or about October
17, 2017, in Orange County, within the Central District of
California, and elsewhere, defendant CONNIE HOLYON YOO, doing
business as “Be Dazzled,” received in interstate commerce a
prescription medical device, namely, one pair of cosmetic contact
lenses, while such device was adulterated within the meaning of Title
21, United States Code, Section 351(a) (2) (A), in that it had been
prepared, packed, or held under insanitary conditions whereby it may
have been contaminated with filth, or whereby it may have been
rendered injurious to human health, and proffered the delivery of
said medical device for pay, by offering for sale said adulterated
device to customers for use as decorative contact lenses for the

human eye in exchange for payments of money.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00183-JAK Document1 Filed 10/30/19 Page5of5 Page ID#:5

COUNT TWO
[21 U.S.C. §§ 331 (k), 333(a) (1), 352(£) (1) ]

On or about October 4, 2017, in Orange County, within the
Central bistrict of California, and elsewhere, defendant CONNIE
HOLYON YOO, doing business as “Be Dazzled,” held for sale after
shipment in interstate commerce, and sold, a prescription medical
device, namely, one pair of cosmetic contact lenses, without a
prescription, thereby causing the device to be misbranded while held
for sale after shipment in interstate commerce.

NICOLA T. HANNA.

United States Attorney

Sao iq. Gacringge—

Deputy Chek, Criecree
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

1 Division Fert

JOSEPH O. JOHNS

Assistant United States Attorney
Chief, Environmental and Community
Safety Crimes Section

MARK A. WILLIAMS

Assistant United States Attorney
Deputy Chief, Environmental and
Community Safety Crimes Section

AMANDA M. BETTINELLI

Assistant United States Attorney
Environmental and Community Safety
Crimes Section

 

 
